internal_revenue_service number info release date index number ------------------------ --------------------------- --------------------- ------- ----------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 - genin-100273-05 date date taxpayer ----------------- taxpayer ----------------- dear ----------------- this responds to your letter dated date in which it was requested that we recognize taxpayer’s entity classification election effective date sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an aeligible entity can elect its classification for federal tax purposes a abusiness entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under ' or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 a taxpayer conducting business in the absence of an entity organized under local law is not recognized as an entity for federal tax purposes and therefore is ineligible to make an entity classification election sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is a partnership if it has two or more members and the entity is disregarded as separate from its owner if it has a single owner to elect to be classified other than as provided in ' b an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election will be effective on the date specified on the form_8832 provided that the entity making the election is recognized for federal tax purposes on that date or on the date filed if no such date is specified the effective date specified on form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 after taxpayer organizes an entity under local law taxpayer may request an extension of time during which to make an entity classification election sec_301_9100-1 allows the commissioner to grant a reasonable extension of time for making a regulatory election under the rules set forth in and sec_301_9100-1 defines a regulatory election as an election having a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an entity classification election is a regulatory election sec_301_9100-3 provides extensions for time for making these elections requests for relief under ' must be requested in the form of a private_letter_ruling relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 to request relief for a late entity classification election please refer to revproc_2005_1 in addition revproc_2005_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2005_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room please contact ----------------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel enclosures revproc_2005_1 passthroughs and special industries
